Citation Nr: 1412793	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as due to hearing loss.

3. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David Owens, Agent



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 (hearing loss and tinnitus) and November 2010 (PTSD) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the PTSD claim, a veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  
  
The Veteran's service treatment records, post service VA treatment records, and documents from the SSA have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records relevant to these claims.  

Relevant VA examinations were conducted in November 2010, and August 2011.  The Veteran has not argued, and the record does not reflect, that the November 2010 or August 2011 examinations were inadequate for the purposes of determining an appropriate schedular rating for PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  With regard to the PTSD claim, the examiners reviewed the medical record or took the Veteran's history, conducted psychiatric examinations of the Veteran, and discussed the functional impairment resulting from the Veteran's disability.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an initial evaluation, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.  

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.

Facts

The Veteran's VA treatment records indicate that he has regularly sought treatment for depression and anxiety, and reported trouble sleeping and a lack of appetite.  He was generally described as cooperative and attentive, appropriately groomed, and having good judgment and insight.  He consistently denied suicidal or violent ideation.  In August 2010, the Veteran was assigned a GAF score of 58.  In early September 2010, he stated that his depression symptoms did not make it difficult for him to do work, take care of things at home, or get along with others.  

Unfortunately, in late September 2010 the Veteran reported that he was irritable, confused, and had not slept for weeks.  He was assigned a GAF score of 50.  However, he continued to deny suicidal or homicidal ideation, and was still described as having a coherent and normal thought process and good judgment.    

The Veteran's trouble with sleep and his appetite continued, and in October 2010 the Veteran reported feeling excessively tired during the day, resulting in his spending a lot of time lying in bed.  He also reported that his depression symptoms made it extremely difficult to do work, take care of things at home, or get along with other people.  

In November 2010, a VA examination was conducted.  The Veteran reported his insomnia and depression, as well as trouble concentrating.  He stated that he was divorced, and that he was overly irritable in dealing with others.  He described himself as having lessened social interest and few friends, and said that he had gradually become socially isolated.  The examiner wrote that the Veteran was casually dressed and cooperative with an appropriate affect, anxious and depressed mood, good concentration, and circumstantial thought process.  The examiner went on to state the Veteran did not have inappropriate or obsessive behavior, panic attacks, or homicidal or suicidal thoughts, and that he had good impulse control, as well as the ability to maintain personal hygiene.  The examiner assigned the Veteran a GAF score of 55, and commented that the Veteran had "[m]oderate to serious impairment in social and occupational functioning (in majority, due to depressive symptoms of Dysthymic disorder)."  The examiner concluded that the Veteran's PTSD did not result in total occupational and social impairment, but that the Veteran did suffer from reduced reliability and productivity due to PTSD symptoms such as insomnia, irritability, being easily startled, hypervigilance, avoiding crowds, and a lessened social interest.  

In December 2010, the Veteran stopped going out for coffee with others, but he began taking bicycle rides with a housemate, which he reported enjoying.  In February 2011, the Veteran stated that he had continued these bicycle rides, and that he had begun going to social events with his roommate.  He also referenced friends in another city.  

In May 2011, the Veteran wrote in a questionnaire for the SSA that because he had depression, and did not go out to see others.  However, in June 2011, a psychiatric review was performed for the SSA.  The doctor who performed the review indicated that the Veteran's impairment was not severe.  She also indicated that the Veteran had only mild functional limitations in the areas of restriction of activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.    

In August 2011, another PTSD VA examination was conducted.  The Veteran was given a GAF score of 55, and the examiner stated that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran reported not having much contact with his sons, and that he felt uncomfortable around people.  The Veteran also described markedly diminished interest or participation in significant activities, and a feeling of detachment or estrangement from others.  He reported difficulty falling or staying asleep, difficulty concentrating, and exaggerated startle response.  The report indicated that the Veteran's symptoms did cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A TDIU examination was also conducted in August 2011.  This examiner indicated that the Veteran had a history of depression, anxiety, and sleep impairment, but no history of interpersonal relationship difficulties, panic attacks, substance abuse, memory problems, loss of control, homicidal symptoms, confusion, or suicide symptoms.  The Veteran was described as having normal affect, mood, and judgment, appropriate behavior, and normal comprehension of commands.  


Analysis

The Veteran's PTSD is best described as manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms include some degree of memory impairment, and disturbances in motivation and mood.  His insomnia and fluctuating appetite lead him to become tired during the day, reducing his productivity.  However, his symptoms do not cause him to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's mood is consistently depressed and anxious, but the record does not reflect that his PTSD has caused deficiencies in work, family relations, judgment, or thinking.  SSA documents indicate that his difficulties with work are mainly physical, and this his psychiatric symptoms resulted in only mild functional limitation.  With the exception of a single November 2010 outlier reference to circumstantial thought process, his judgment and thinking are consistently described as good.  Although he is not close to his family, and referenced his irritability, the record does not indicate that his PTSD symptoms have caused this distance.  Moreover, even though the Veteran has reported social isolation, VA treatment notes indicate that he does go out and spend time socially with his housemate or roommate, and that he had a community of friends in the area where he used to live.  

The Veteran has most frequently been assigned a GAF score of 55, which is indicative of moderate difficulty in social, occupational, or school functioning.  Although the Veteran was assigned a GAF of 50, which is defined by serious symptoms or impairment, one time in September 2010, the Board notes that the score is on the borderline of the moderate difficulty category, and that the score was only assigned one time.  The period of time surrounding this lower GAF score is also marked by the Veteran reporting that his symptoms made it extremely difficult to do work, take care of things at home, or get along with other people, which is another indication that his condition had deteriorated.  However, even during this period of time, the Veteran denied suicidal ideation, and was described by the treating physician as cooperative and reasonable with appropriate grooming, normal speech, intact language, good insight and judgment, and a normal, coherent thought process.  There was no indication of obsessional rituals which interfered with his routine activities, illogical speech, impaired impulse control, or spatial deterioration.  Therefore, even at this low point, the Veteran's symptoms are best described as productive of reduced reliability and productivity, and are not indicative of a distinct period of time during which a rating in excess of 50 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

The Board must also consider whether the case presents an exceptional or unusual disability picture that should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonable describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 116.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.120, DC 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has already brought a separate TDIU claim, which will be discussed further below.   

Thus, the Board finds that the criteria for an initial rating in excess of 50 percent for the Veteran's PTSD have not been met at any time.  Accordingly, there is no basis for staged rating of the Veteran's PTSD, and a higher rating must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  


REMAND

In the Veteran's October 2010 VA audiological examination, the examiner concluded that she could not give an opinion about the etiology of the Veteran's hearing loss because his claims file was not available.  In January 2011, another examiner provided a restatement, concluding that the Veteran's hearing loss was less likely as not a result of or aggravated by military noise exposure.  

This examiner noted that the Veteran's service treatment records (STRs) indicated that upon entering service the Veteran had mild hearing loss in one ear.  Upon separation, the Veteran's mild hearing loss had deteriorated by 10 decibels, but otherwise his hearing was within normal limits.  The examiner explained that the 10-decibel change between induction and separation "is not considered a significant threshold shift," and noted that "if military noise exposure had contributed one would expect to see binaural effects, which was not the case."  However, while the examiner stated that the pertinent evidence she considered were his entrance and separation audiograms, and a June 1975 VA hearing evaluation, which indicates bilateral hearing loss at 4000 Hertz, she did not address the June 1975 VA hearing evaluation finding in setting forth the rationale for her opinion.  As the Veteran's separation examination took place in January 1975, while his actual separation from service occurred in May of that year, the June VA hearing evaluation may give a more accurate picture of the Veteran's hearing at the time he actually left service.  Therefore, a new opinion should be obtained that addresses this June 1975 hearing evaluation.  

As to the tinnitus issue, to prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Tinnitus is a disability that may be diagnosed by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran has asserted that he currently has tinnitus due to acoustic trauma in service.  He is competent to render such diagnosis.  Although the October 2010 VA audio examination and the August 2011 VA TDIU examination both indicated that the Veteran did not have a current complaint of tinnitus, a complaint of tinnitus was noted as medical history on VA audiology examination in October 2010, and it was indicated that tinnitus was likely as not a symptom associated with hearing loss.  Bilateral hearing loss disability for VA purposes was demonstrated on audiometric examination at that time.  38 C.F.R. § 3.385.  The Veteran's VA treatment records also contain several negative tinnitus assessments including in May and July 2007.  Nevertheless, the Veteran is competent to report the presence of tinnitus, and a complaint of tinnitus, albeit by medical history, was noted on VA examination in October 2010.  With resolution of doubt in the Veteran's favor, the Board finds that tinnitus was present at some point during the appeal period.

However, there is no competent evidence that relates the Veteran's tinnitus to service.  Further, there has been no assertion by the Veteran, or demonstration by objective evidence, of continuity of symptomatology of tinnitus since service.  While the Veteran has attributed post service tinnitus to acoustic trauma in service, he has not been shown to have the requisite training or knowledge to render such nexus opinion.  In the absence of assertion of continuity of symptomatology, a determination as to whether the Veteran's post service tinnitus was incurred in or aggravated by service is a complex medical matter not amenable to lay opinion.  Further, as the October 2010 VA examiner offered that tinnitus was likely as not a symptom associated with hearing loss, the Veteran's claim for service connection for tinnitus is deemed to be expanded to include as secondary to hearing loss, and as such, is dependent upon adjudication of the claim for service connection for bilateral hearing loss.

As the Veteran's TDIU claim is dependent upon his service-connected disabilities, the TDIU claim is intertwined with the claims of service connection for hearing loss and tinnitus.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Moreover, the examiner who conducted the TDIU examination in August 2011 opined as to the effects of the Veteran's non-service connected disabilities on his employability, but did not give an opinion on the Veteran's service-connected PTSD.  Instead, the examiner referred to a psychological examination that was also conducted in August 2011.  However, this psychological examination did not give an opinion as to the Veteran's employability either.  Therefore, after the Veteran's claims for service connection for hearing loss and tinnitus have been adjudicated, a new TDIU examination should be obtained.  

The claims folder should also be updated to include VA treatment records compiled since August 9, 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Bay Pines, Florida and all associated outpatient clinics, including the clinic in Fort Myers, Florida, dated from August 9, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, forward the Veteran's entire claims file to the January 2011 examiner, or an appropriate substitute clinician, for an addendum opinion.  Following a review of the claims file, the VA examiner should provide an opinion as to:

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused or aggravated by his military service.  The examiner must provide a complete rationale for his or her opinion.  In setting forth his/her rationale, the examiner must specifically address the Veteran's June 1975 hearing test.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his military service.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is proximately due to, or chronically aggravated by, his bilateral hearing loss.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

3. Thereafter, readjudicate the issues of service connection for hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case.  

4. Thereafter, schedule the Veteran for a VA examination in connection with his claim for TDIU.  The examiner must provide as opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD (or, if he has been service-connected for hearing loss and/or tinnitus) or all service-connected disabilities, considered in combination, preclude(s) his ability to obtain or retain substantially gainful employment consistent with his educational and occupational history, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed must be provided.

5. Thereafter, readjudicate the issue of TDIU.  If the claim for TDIU has not been granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


